UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6616


PHILLIP ANTONIO OWENS,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District         Court for the Middle
District of North Carolina, at Durham.          Thomas D. Schroeder,
District Judge. (1:11-cv-00055-TDS-WWD)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Antonio Owens, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Phillip Antonio Owens, a federal prisoner, appeals the

district     court’s    order     accepting        the    magistrate      judge’s

recommendation    and   denying    relief     on    his   28   U.S.C.A.    § 2241

(West 2006 & Supp. 2011) petition.            We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.               Owens v. United States,

No. 1:11-cv-00055-TDS-WWD (M.D.N.C. Apr. 13, 2011).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials      before     the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                      2